Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 15, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  160309                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  In re E. PADELSKY, Minor.                                        SC: 160309                                          Justices
                                                                   COA: 347293
                                                                   Oakland CC Family Div:
                                                                   18-865869-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 29, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 15, 2019
           b1113
                                                                              Clerk